Title: To Thomas Jefferson from George Mason, 16 July 1779
From: Mason, George
To: Jefferson, Thomas



Dear Sir
Cartwright’s July 16th. 1779.

This will be deliver’d You by Mr. Hardy, one of the Officers of the Letter of Marque Ship General Washington, just arrived at Alexandria from Brest: She brought in with her a privateer Sloop Prize from New York, taken off the Coast of N. Carolina, as She was in Chase of a Virginia Sloop. Mr. Hardy comes to Wmsburg, with the Lieutenant of the Prize, in order to condemn her in our Court of Admiralty; and will inform You of any Particulars You may desire to know, respecting the french Fleet, with which he sailed from Brest. I believe it is pretty certain that the military Stores this Government has so long expected from France were on board two Ships in this Fleet; and as they parted with the Convoy off the Island of Madeira, and are not Yet arrived, there is Reason to fear they have miscarryed.
The Capt. and 22 Prisoners, taken in the Privateer Sloop, have been since her Arrival, and still are living at the Charge of the owners of the Ship General Washington: I shou’d imagine the Expence, since their being in Port, shou’d be charged to the Commonwealth. I beg the Favour of You Sir to give Orders for their Disposition and Maintenance.
Mr. Hardy has with him an advertisement of the principal articles of the Genl. Washington’s Cargoe, with the time of the Sale: I have directed him to wait on the proper Boards (such as You will be pleased to direct) that they may see whether they will suit the Public; and am, with the greatest Esteem & Respect Dr. Sir, Your most obdt. Se[rvant],

G Mason

